Citation Nr: 1735733	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-17 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected left ankle disability.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected left ankle disability.

3.  Entitlement to a disability rating in excess of 20 percent for degenerative arthritis and strain of the left ankle.

4.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1977 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2016, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

The electronic filing system contains additional documents pertinent to the appeal that were associated with the record since the issuance of the May 2013 statement of the case (SOC).  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).


FINDINGS OF FACT

1.  The Veteran's left knee disorder is not attributable to service, was not caused or aggravated by his service-connected left ankle disability, and arthritis of the left knee was not manifest within one year of his separation from service. 

2.  The Veteran's left hip disorder is not attributable to service, was not caused or aggravated by his service-connected left ankle disability, and arthritis of the left hip was not manifest within one year of his separation from service. 

3.  The Veteran's left ankle disability is not manifested by ankylosis.

4.  The Veteran's service-connected disability does not render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disorder have not been met.  38 U.S.C.A. §§  1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for entitlement to service connection for a left hip disorder have not been met.  38 U.S.C.A. §§  1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  The criteria for a rating in excess of 20 percent for degenerative arthritis and strain of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010-5271 (2016).

4.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the decisions below, the Board considered the Veteran's claims and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The record shows the Veteran has current osteoarthritis of the left knee and left hip, documented, for example, on VA examination in September 2015.

Service treatment records (STRs) show that on entry into service, the Veteran had no abnormalities involving the knee, hip, or lower extremities.  The STRs generated during the course of his military service do not document any complaints, treatment, or diagnoses involving the left knee or left hip.  On the March 1977 separation examination, abnormalities pertaining to the left knee and hip were not found, and the Veteran raised no pertinent complaints on the accompanying Report of Medical History.  

The Veteran does not report that his left knee and left hip disabilities were incurred in or are directly related to service, rather, he has contended throughout the appeal that they are secondary to his service-connected left ankle disability.  See, e.g., Hearing Transcript p. 6; September 2015 VA examination reports.  

On VA examination in February 2011, the Veteran reported swelling, pain, and stiffness of both knees, worsened with prolonged standing.  He also reported left hip pain worsened with standing.  He reported these disorders were related to his left ankle disability.  On review of the claims file and examination of the Veteran, including x-rays, the examiner concluded that it was less likely than not that the left knee and hip disorders were secondary to the service-connected left ankle disability.  The examiner explained that the degenerative changes shown on x-ray for the knee and hip were age-appropriate changes.  The degeneration shown was at an expected level given the Veteran's age and constitution.

On VA examination in September 2015, the Veteran reported that his left hip and knee disorders were secondary to his service-connected ankle disability.  He reported daily recurrent left knee and hip pain, worsened with standing and walking.  On review of the claims file and examination of the Veteran, the examiner opined that the left knee and hip disorders were less likely than not due to or the result of the left ankle disability.  The examiner stated that there was no medical literature supporting a cause and effect relationship between posttraumatic arthritis of the ankle and mild degenerative arthritis of the ipsilateral knee joint or hip joint.  

At the November 2016 hearing, the Veteran reiterated his contentions of secondary service connection, and testified that his treating VA physician from the William B. Kling VA facility told him that his knee and hip disorders were secondary to his left ankle disability.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claims.  The probative evidence does not show that the left knee or hip disorders are related to the Veteran's active military service, or that chronic disabilities were incurred in service.  While the Veteran received treatment for a variety of conditions in service, he did not seek treatment related to his left knee or his left hip.  A left knee or hip disorder was not found within one year of separation from service; rather, the evidence reflects that the disorders were not shown until many years after service discharge.  The fact that he sought treatment for other conditions after service, but not a left knee or hip disorder, weighs against the credibility of any statement that the disorders persisted since discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Caluza v. Brown, 7 Vet. App. 498 (1995).

The record does not include an opinion on the matter of direct service connection.  However, in addition to the lack of credible lay or medical evidence showing that a left knee or hip disorder was incurred during service, the evidence does not link the disorders to service.  As there were no relevant complaints, treatment, or diagnoses in service, there is no injury, disease, or event to which a current disorder could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease.)  The standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006) are not met here.  Consequently, VA is under no duty to obtain a further medical opinion addressing direct service connection.  

On the matter of secondary service connection, the medical opinion evidence is persuasive.  The February 2011 and September 2015 VA examiners reviewed and accepted the reported history and symptoms in rendering the opinions, and provided rationales for the conclusions reached.  They addressed the contentions of secondary service connection, but opined that the Veteran's left knee and hip disorders were not due to or the result of his left ankle disability based on a review of current medical literature.  Rather, another etiology, the natural aging process, was identified.  The examiners did not clearly address the matter of secondary service connection due to aggravation.  However, they reviewed the claims file, interviewed the Veteran, conducted a physical examination of him, and explained that his x-rays indicated only minor degenerative changes that would be expected in a person of his age and constitution; essentially, aggravation was not indicated by the x-ray reports.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (where the opinion is lacking in detail the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.)  Secondary service connection based on aggravation is not otherwise indicated in the post-service medical record. 

The only evidence to the contrary of the VA examination reports is the lay evidence, including the Veteran's report that his VA physician told him that his left knee and hip disorders are related to his left ankle disability.  The Board finds that the Veteran's lay assertions are both admissible and believable.  Consequently, the Board will weigh the lay statements against the medical evidence.

Initially, a close review of the VA treatment records, including those from the William B. Kling VA facility, does not show that the Veteran's VA physician documented the secondary relationship asserted by the Veteran.  Moreover, the VA examiners were medical professionals who each reviewed the claims file and considered the reported history, including the lay assertions.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determined that the Veteran's left knee and hip disorders were not related to his service-connected left ankle disability.  As the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against that of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.  

Additionally, presumptive service connection for arthritis of the left knee or hip as a "chronic disease" is not warranted as there is no documentation of knee or hip arthritis from within one year of the Veteran's 1977 discharge.  As for a continuity of symptomatology between the disorders and service, arthritis of the knee and hip was not noted during service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable to the claims.  

Higher Rating Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 .

Where, as here, entitlement to service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has reviewed all of the evidence in the Veteran's electronic files. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In the July 2011 rating decision on appeal, the RO continued the 20 percent rating assigned to the Veteran's left ankle disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5271.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The United States Court of Appeals for Veterans Claims (Court) has, however, held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Diagnostic Code 5010, the code for traumatic arthritis, rates under DC 5003, the code for degenerative arthritis.  Diagnostic Code 5003 does not provide ratings higher than 20 percent, but does provide for ratings based on limitation of motion. The diagnostic code that has been applied in this regard is DC 5271, the code pertaining to limited motion of the ankle. That code provides a maximum rating of 20 percent where there is evidence of a "marked" ankle disability.  

According to the rating schedule, normal dorsiflexion of the ankle is to 20 degrees, and normal plantar flexion of the ankle is to 45 degrees.  38 C.F.R. § 4.71, Plate II.   

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In an August 2009 private medical report, the provider noted swelling of the left ankle.  There were no bruises, deformities, or hematomas.  There was tenderness to the lateral malleolus area.  There was pain on motion.  Reflexes and pulses were normal.  Dorsiflexion was to 10 degrees with pain, and plantar flexion was to 30 degrees with pain.

On VA examination in October 2009, the Veteran reported increased pain and swelling.  There was occasional weakness, stiffness, and giving way.  There was no heat or redness.  He reported flare-ups precipitated by standing more than 2 or 3 hours.  The flare-ups occurred 3-4 times per week, lasting 45 minutes with relief by elevation, rest, and ice.  He used a cane.  He did not have corrective shoes.  He had not undergone any surgery.  The Veteran reported he could not play sports or go on long walks, and that his ankle interfered with his work as a chef.

On examination, there was slight swelling.  There was no muscular wasting or deficit.  Pulses and sensation were normal.  Dorsiflexion was 0-5 degrees, and plantar flexion was 0-40 degrees.  There was pain on motion.  Repetitive motion had no effect on the range of motion, pain, fatigability, weakness, coordination, or endurance.

On VA examination in February 2011, the Veteran reported recurrent pain aggravated by standing longer than 45 minutes.  There had been no surgery or hospitalization.  The Veteran denied deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of motion, dislocation or subluxation, locking, effusion, and flare-ups.  He could walk 1/4 of a mile and stand up to 1 hour.  He did not use assistive devices.

On examination, dorsiflexion was 0 to 15 degrees and plantar flexion was 0 to 35 degrees.  There was pain on repetitive motion, but no loss of motion due to repetition.  There was no joint ankylosis.  His gait was normal.  X-rays showed mild posttraumatic arthritis.  There was no effect on dressing, bathing, toileting, grooming or feeding, a mild effect on driving and traveling, and a moderate effect on recreation, sports, exercise, shopping, and chores.

On VA examination in September 2015, the Veteran reported daily left ankle pain, aggravated by walking and standing.  He reported intermittent swelling.  He reported flare-ups several times per week due to prolonged standing or walking with loss of function due to pain.

On examination, dorsiflexion was 0 to 15 degrees, and plantar flexion was 0 to 25 degrees.  There was pain with weight bearing and objective evidence of localized tenderness or pain on palpation.  The Veteran could perform repetitive use testing with at least three repetitions.  There was no additional loss of function or range of motion on repetition.  Muscle strength was normal.  There was no ankylosis.  There was no instability or dislocation.  The Veteran did not have malunion of the calcaneus (os calcis) or talus (astragalus).  There was no history of an astragalectomy.  He did not use assistive devices.  There was no functional impairment of the extremity such that no effective functions remained other than that which would be equally well served by an amputation with prosthesis.

On VA examination in June 2016, the Veteran reported pain and stiffness.  There was increased pain with prolonged standing and walking.  He had not had surgery or hospitalizations.  He had flare-ups daily from prolonged standing and walking, lasting for several hours.

On examination, dorsiflexion was 0 to 10 degrees and plantar flexion was 0 to 20 degrees.  There was pain with weight bearing.  There was evidence of localized tenderness or pain on palpation.  The Veteran could perform repetitive use testing with at least 3 repetitions.  There was no additional loss of function or range of motion on repetition.  Muscle strength was normal.  There was no ankylosis.  There was no instability or dislocation.  The Veteran did not have malunion of the calcaneus (os calcis) or talus (astragalus).  There was no history of an astragalectomy.  He used a cane regularly for pain.  There was no functional impairment of the extremity such that no effective functions remained other than that which would be equally well served by an amputation with prosthesis.

At the November 2016 hearing, the Veteran testified regarding his difficulties working as a chef due to his left ankle.  He could not use his cane in the kitchen at work, and he had great pain with standing and walking.  He testified that he has to ice his ankles and knee every day after work due to swelling.  
Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  Twenty percent is the maximum rating allowed under DC 5271.  The only diagnostic code pertaining to the ankle that provides a rating in excess of 20 percent is DC 5270, which requires evidence of ankylosis.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted.)  As the evidence, which includes several VA examination reports as well as treatment records, consistently indicates the Veteran does not have ankylosis of the left ankle, a rating higher than 20 percent cannot be assigned.

With regard to the DeLuca factors, the Board acknowledges the evidence of the Veteran's pain and functional limitations.  However, the October 2009 VA examiner found that repetitive motion had no effect on the Veteran's range of motion, pain, fatigability, weakness, coordination, or endurance.  The February 2011 examiner found no loss of motion due to repetition.  The September 2015 and June 2016 VA examiners found he could perform repetitive use testing with at least three repetitions.  There was no additional loss of function or range of motion on repetition.  The Board thus finds insufficient evidence to support a finding that his pain is so disabling as to actually or effectively limit ankle motion to such an extent as to warrant the assignment of a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5270. 

The Board has considered all other diagnostic codes pertaining to the ankle but none apply.  Again, as there is no evidence that the ankle is ankylosed, DC 5272 does not apply.  Diagnostic Code 5273 does not apply because it requires evidence of malunion of os calcis or astragalus, which is not indicated here.  Similarly, Diagnostic Code 5274 requires evidence of an astragalectomy, which VA examiners have found has not occurred.  

The VA examination reports are adequate for adjudication.  The examiners examined the Veteran, considered his history, and set forth objective findings necessary for adjudication.  In assessing the severity of the Veteran's left ankle disability, the Board has considered the Veteran's own assertions, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The Veteran's statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support a higher rating than those presently assigned.

The Board has considered Correia v. McDonald, 28 Vet. App. 158 (2016), which holds that the final sentence of 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, given that the Veteran is receiving the maximum rating based on limitation of motion of the left ankle and a higher rating requires ankylosis, there is no prejudice in any VA examination not having conformed to 38 C.F.R. § 4.59  as interpreted in Correia.

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against a higher rating for the Veteran's left ankle disability.  The preponderance of the evidence is also against the assignment of any separate ratings for the left ankle disability.  In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application. 

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  

The Veteran is service-connected for only one disability, his degenerative arthritis and strain of the left ankle, rated as 20 percent disabling.  Thus, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) have not been met.

However, it is VA's policy that all Veterans who are unable to secure a substantially gainful occupation by reason of service- connected disabilities "shall be rated totally disabled."  See 38 C.F.R. § 4.16(b).  Significantly, the Court has held that the Board has no power to award a TDIU under 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director, Compensation Service for consideration of an "extraschedular rating" under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  While the Board cannot award a TDIU on an extraschedular basis in the first instance in the absence of a referral to VA's Director, Compensation Service, and there was no such referral here, the Board will consider whether a remand for such referral is warranted.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court held that the Board's denial of referring an extra-schedular rating in the first instance does not violate the prejudice safeguard set forth in Bernard v. Brown, 4 Vet. App. 384 (1993) (holding that the Board must consider and discuss whether the veteran would be prejudiced by its action in adjudicating merits of a claim when the merits had not been reached by the agency of original jurisdiction).  

Consequently, the Board must determine whether the Veteran's service-connected disability precludes him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage.") Moore v. Derwinski, 1 Vet. App. 356 (1991).

The record shows the Veteran completed 12 years of education.  He reports that he has not completed additional education or training since becoming too disabled to work.  See VA Form 21-8940.  It appears that at the time of the November 2016 hearing, he was still working as a chef, but recent VA treatment records indicate he may have stopped working since that time.

On VA examination in October 2009, the Veteran reported that his left ankle disability affected his ability to work.  He reported losing 50 days of work in the past year due to his ankle.

On VA examination in February 2011, the Veteran reported working full-time for over 20 years.  He stated he had lost approximately 6 weeks of work in the last year due to his left knee and ankle.  The examiner stated there were significant effects of the disability on occupation in that it caused increased absenteeism.

On VA examination in September 2015, the Veteran reported he was no longer able to work as a chef for more than 2 or 3 hours due to left ankle pain.  The examiner opined that the disability would impact any job requiring prolonged standing or walking.

On VA examination in June 2016, the Veteran reported he works as a chef, but that he was severely limited in his ability to stand or walk for prolonged periods of time.  The examiner opined that the disability impacted employment in that the Veteran has physical limitations with prolonged  standing and walking.  The examiner found he is unable to do heavy duty manual work or a job that involves prolonged standing or prolonged walking, including prolong standing due to chef functions.  However, the examiner found the Veteran would be able to perform light duty sedentary work.

At the November 2016 hearing, the Veteran testified that he could not use his cane at work because he worked in a kitchen.  His job as a chef required him to be on his feet 8 hours per day, and he testified he was unable to continue with this due to his left ankle pain.  He testified he had worked as a chef for 40 years, and being a chef was all he knew.
Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim. Significantly, while the record shows that the Veteran's service-connected left ankle disability impacts employment, to specifically include jobs requiring prolonged standing or walking, it contains no finding that the disability renders him wholly unable to secure or follow a substantially gainful occupation.  To the contrary, the June 2016 VA examiner explicitly found that the Veteran could perform light-duty sedentary work.  

The only remaining evidence in support of the claim is the competent and credible lay evidence.  The Board has considered the Veteran's lengthy history as a chef and is sympathetic to his situation.  However, the VA examiners are medical professionals who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determined that the Veteran's service-connected disability does not render him unable to secure or follow a substantially gainful occupation; sedentary employment can be performed.  As the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence, including the lay statements, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professionals outweighs that of the general lay assertions.

The weight of the evidence is against a TDIU as it indicates that the Veteran's service- connected disability does not produce unemployability.  On this record, the Board finds that no basis exists to warrant referral of the claim to the Director, Compensation Service, for extraschedular consideration.  Bowling, 15 Vet. App. 1 (2001).  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. 



ORDER

Service connection for a left knee disorder is denied.

Service connection for a left hip disorder is denied.

A disability rating in excess of 20 percent for degenerative arthritis and strain of the left ankle is denied.

A TDIU is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


